Citation Nr: 1718614	
Decision Date: 05/25/17    Archive Date: 06/05/17

DOCKET NO.  05-11 628	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to a compensable rating for chronic allergic rhinosinusitis prior to September 6, 2011, and to a disability rating in excess of 50 percent thereafter.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. M. Donahue Boushehri, Counsel 



INTRODUCTION

The Veteran served on active duty from October 1974 to October 1976, and then from July 1977 to March 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), located in Montgomery, Alabama.

The claim was remanded by the Board in August 2016.  Subsequent to additional development, the Appeals Management Center (AMC), in a February 2017 decision, granted an increased 50 percent disability rating for chronic allergic rhinosinusitis, effective September 6, 2011.  As that award did not represent a total grant of benefits sought on appeal, the claim for increase remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).  A SSOC was issued in February 2017, and the case has now been returned to the Board for further appellate action.

The issue of entitlement to service connection for obstructive sleep apnea was remanded by the Board in August 2016.  In a February 2017 rating decision, the AMC granted entitlement to service connection for obstructive sleep apnea with a spot on the lung and assigned a disability rating of 50 percent, effective June 17, 2004.  To date, the Veteran has not appealed this decision.  Accordingly, the claim is no longer before the Board.  


FINDING OF FACT

In April 2017, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


